Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 2, 6, 7, and 10 were canceled.
	Claims 1 and 11-12 are amended.
	Claims 14-16 are added.
	Claims 1, 3-5, 8-9, and 11-16 are pending and under examination.

Rejections Withdrawn
Rejection of claims 1, 3-5, 8-9, and 11-13  under 35 U.S.C. 103 as being unpatentable over Angimmune (US 2015/0166660 A1, published 6/18/2015, IDS filed 2/8/2019, of record), and further in view of Romano (j. immunotherapy cancer 3, 15, published 4/21/2015, of record), Mitchell (US 2018/ 0214544 A1, effective filing date 7/29/2016), and Telang (BMC cancer val. 11515, published 12/13/2011, of record) is withdrawn in view of Applicant's amendments and upon further consideration.

New Grounds of Rejections
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-9, and 11-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Angimmune (US 2015/0166660 A1, published 6/18/2015, IDS filed 2/8/2019, of record), and further in view of Romano (j. immunotherapy cancer 3, 15, published 4/21/2015, of record), NCT02525757 (clinical trials, 8/14/2015 version), and Wevers (Ann Surg Oncol. 2013 Jul;20(7):2352-6., published online 2/8/2013). 
	In regards to claims 1, 3-5, 8-9, and 11-16 , Angimmune teaches a method of treating cancer in a subject in need thereof, a method of lengthening survival time of a patient suffering from a cancer, and a method of preparing the immune system of a patient to recognize and kill metastatic and/or recurrent cancer,  comprising administering to the patient an anti-CD3 specific immunotoxin in an amount sufficient to deplete extant T-cells of said patient; wherein said cancer cell antigens are released into circulation as a result of administering an antigen releasing anti-cancer therapy; allowing repopulation and maturation of new T cells in said patient in the presence of said cancer cell antigens (Claims 1-2, and 9).
	Angimmune further teaches administering the immunotoxic agents described herein to patients in a therapeutically beneficial quantity, e.g. a quantity that results is depletion of the T cell population of the patient to a level that is sufficient to elicit repopulation of the immune system wherein depletion of the T cell population refers to the destruction or killing of at least about 90 to 99% or more (e.g. 100%) of the T cells present in the subject (paragraph [0023]).
	Angimmune further teaches patients received A-dimDT390-bisev (UCHT1), an anti-T cell immunotoxin, at a dose of 20 ug/kg and further teaches that 60 ug/kg was determined to be the maximum tolerable dose (paragraph [0035]).
	Angimmune teaches treating a patient with melanoma by administering A-dmDT390-bisFv (UCHT1) in combination with palliative radiation (paragraph [0041], Example 3).
	Angimmune further teaches that the anti-CD3 specific immunotoxin is A-dmDT390-bisFv (UCHT1) and the anti-cancer therapy is radiation therapy (Claim 3).
	Angimmune also teaches that A-dmDT390-bishv (UCHT1) is administered as an immunomodulator of late stage metastatic melanoma or renal cell cancer in combination with palliative radiation to induce the priming of activated T cells by releasing tumor antigens. Patients receive fractionated palliative radiation on days 1, 3 and 5 (in between the two infusions on days 1 and 3), and thus radiation therapy is done after first infusion with A-dmDT390-bishv (UCHT1)(paragraph [0003]).
	Angimmune teaches that the method of treatment, including the radiation therapy, may be repeated as needed throughout the patient’s lifetime, especially if there is a recurrence of the cancer. Angimmune further teaches, however, for such repetitions of treatment, in general it is not necessary to repeat the anti-CD3 immunomodulator, only the local tumor radiation. Therefore, the limitation of repeating the step providing to the subject a therapy that releases cancer antigens expressed by the cancer, is met, as radiation therapy is a therapy that releases cancer antigens expressed by the cancer.
	Angimmune teaches that other toxic agents, cancer drugs or immunomodulating agents may be used together with the anti-CD3 immunotoxin.  (Paragraphs [0027] - [0029]). Angimmune further teaches that anti PD-1 and anti PD-L1 antibodies are immunomodulators that have been used to treat solid cancers (paragraph [0033]).
	Angimmune teaches administering multiple doses of the anti-CD3 specific immunotoxin, A-dmDT390-bisFv (UCHT1), on days 1, 2, 3, and 4 of treatment (Example 3, paragraph [0042]).
	Angimmune teaches the step of providing release of anti-tumor antigens by radiation on days 1, 3, and 5 of the treatment. 
	Angimmune further teaches that A-dmDT390-bisFv (UCHT1) is administered in an amount sufficient to deplete extant T-cells wherein depletion of the extant T-cells of the patient causes repopulation and maturation of new T cells in the patient in the presence of the cancer antigens (Claim 1, and 8-9).
	Angimmune teaches that A-dmDT390-bisFv (UCHT1) functions to release tumor antigens (paragraph [0036]).
	Angimmune teaches that CD3 specific immunotoxins may be used together with radiation therapy and further, in some aspects, initial killing of cancer cells and the resulting release of cancer antigens into the circulation is carried out by local radiation of one or more cancerous lesions, which may be metastatic lesions (paragraph [0029]).
Depletion of the extant T-cells of the subject by A-dmDT390-bisFv (UCHT1) would inherently cause reactive homeostatic repopulation and maturation of new naive CD8 central memory T cells in the subject in the presence of the cancer antigens, and wherein the new naive CD8 central memory T cells recognize the cancer antigens. The amount of new naive CD8 central memory T cells would be 10-20 fold over pretreatment levels by days 15-38 after the treatment with A-dmDT390-bisFv (UCHT1).
	Although Angimmune teaches that immunomodulating agents may be used together with the anti-CD3 immunotoxin  (Paragraphs [0027] - [0029]) and anti PD-1 and anti PD-L1 antibodies are immunomodulators that have been used to treat solid cancers (paragraph [0033]), Angimmune does not teach administering an anti-PD-1, anti-PD-L1, and/or an anti-CTLA-4 check point inhibitor to the subject, specifically after an amount of the new naive CD8 central memory T cells is 10-20 fold higher than pretreatment levels or on day 16 of the treatment and every 3 weeks thereafter.
	Angimmune does not teach that the melanoma is non-resectable.
	Angimmune does not teach preparing the immune system of a patient to recognize and kill metastatic and/or recurrent cancer by a factor of at least 135% over the administration of the check point inhibitor alone (without anti-CD3 specific immunotoxin and without radiation therapy to one metastatic lesion).
	Romano teaches PD-L1 inhibition by administering MPDL3280A, a humanized monoclonal anti-PD-L1 antibody, via intravenous infusion every 3 weeks (q3w) to patients with locally advanced or metastatic solid tumors or haematological malignancies (page 2, column 1, line 2).
	NCT02525757 teaches a method of treating cancer comprising administering MPDL3280A  and chemoradiation wherein participants receive standard chemotherapy and radiation for 6-7 weeks, followed by a 3 week rest period when they receive no chemotherapy or radiation. After the rest period, participants receive MPDL3280A in addition to chemotherapy for 2 cycles (Arms and Interventions).
	Wevers teaches only a small proportion of patients diagnosed with stage IV melanoma are candidates for complete surgical resection with curative intent (Conclusion).
	It would be obvious to one of ordinary skill in the art to modify the method as taught by Angimmune, to further incorporate the step of administering the check point inhibitor every 3 weeks, as taught by Romano. It was already known that administering a PD-1/PD-L1 immune check point inhibitor every 3 weeks was an effective method of treating cancer, and therefore one of ordinary skill would have expected predictable results in regards to this modification.
	It would have been further obvious to modify the method above, as taught by Angimmune and Romano, to further comprise administering the immune checkpoint inhibitor 3 weeks after radiation treatment as taught by NCT02525757. One of ordinary skill in the arts would have been motivated to use an art-known dosage regimen for a combination treatment of an immune checkpoint inhibitor and radiation therapy for cancer. Further, one of ordinary skill in the arts would have a reasonable expectation of success from using said art-known dosage regimen. Administering a checkpoint inhibitor (i.e. anti PD-1 and anti PD-L1 antibodies) after 3 weeks (21 days) meets the limitation of administering a checkpoint inhibitor after an amount of the new naive CD8 central memory T cells is 10-20 fold higher than pretreatment levels, as evidenced by instant specification. The instant specification discloses that on days 15-38 after treatment, the number of new naive CD8 central memory T cells is 10-20 fold over pretreatment levels (page 8, last paragraph – page 9). 
	It would have been obvious for one of ordinary skill in the art to have treated nonresectable stage IV melanoma using the modified method of Angimmune, Romano, and NCT02525757, as discussed above, in view of Wevers. 
	One would have been motivated to do so because Angimmune already teaches that A-dmDT390-bishv (UCHT1) is administered as an immunomodulator of late stage metastatic melanoma in combination with palliative radiation. In light of the teaching of Wevers that completely resectable patients are scarce in late stage melanoma, one of ordinary skill in the arts would have been motivated to specifically treat nonresectable late stage melanoma, and have a reasonable expectation of success in view of the teachings of Angimmune.
	While the reference does not specifically teach the step of administering an anti-PD-1, anti-PD-L1, and/or an anti-CTLA-4 check point inhibitor is performed on day 16 of the treatment, NCT02525757 teaches another regimen wherein participants receive MPDL3280A, standard chemotherapy, and radiation therapy for 6-7 weeks. This will be followed by a rest period of 3-4 weeks, during which time participant receives 1 dose of MPDL3280A but no chemotherapy or radiation. It would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration schedules of MPDL3280A within the rest period, which would include the step of administering a checkpoint inhibitor on day 16 of the treatment, which is 11 days after radiation therapy, which would be within the rest period of 3-4 weeks.  One of ordinary skill in the art would have found it obvious because the administration of compounds can often be on different days, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
	Although Angimmune does not explicitly teach preparing the immune system of a the patient to recognize and kill metastatic and/or recurrent cancer by a factor of at least 135% over the administration of the check point inhibitor alone without the anti-CD3 specific immunotoxin and without radiation therapy to the one metastatic lesion, as discussed supra, Angimmune teaches that CD3 specific immunotoxins may be used together with radiation therapy and further, in some aspects, initial killing of cancer cells and the resulting release of cancer antigens into the circulation is carried out by local radiation of one or more cancerous lesions, which may be metastatic lesions (paragraph [0029)). As all of the steps of the treatment are obvious in view of the prior art as discussed supra, administering these same steps will necessarily arrive at the claimed results of preparing the immune system of the patient to recognize and kill metastatic and/or recurrent cancer by a factor of at least 135%.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUNG MIN YOON/Examiner, Art Unit 1643    


/HONG SANG/Primary Examiner, Art Unit 1643